Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the RCE filing of 1-29-2021. Claims 1-16 and 21-24 are pending and have been considered below:



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and 


Claims 1-4, 6-12, 14-16 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedar et al. (“Sedar” 20160373490 A1) in view of Sai et al. (“Sai” 20120062689 A1).
Claim 1: Sedar discloses a system for automatically applying conference-related functionality settings to a user device, comprising:
a data storage storing (i) a first user device preset defining a plurality of first conference-related functionality settings applicable to a first user device (Paragraph 30; user device has preset conference learned settings), 
and (ii) a first conference condition defining one or more conditions for applying the first user device preset to the first user device (abstract; Paragraphs 30-31 and 40; conference conditions including proximity to device, calendar confirmation and user role):
a processor; and a computer-readable medium in communication with the processor, the computer-readable medium comprising executable instructions that, when executed by the processor, 
receiving, from a first user using the first user device, a first user input requesting to join a first conference (Paragraph 25; calendar entry through a device indicates request to join conference);
wherein a plurality of participants of the first conference includes the first user using the first user device and a second user using a second user device to participate in the first conference (Paragraphs 16 and 40; participants for conference and settings applied to each device based on participation (i.e. leader));
in response to receiving the first user input, determining, based on an attribute of the first conference, that the first conference meets the first conference condition (Paragraphs 30-31 and 39-40; calendar, location and user role attributes match);
in response to determining that the first conference meets the first conference condition, causing the stored first user device preset to be automatically applied to the first user device, wherein the first user device preset is not applied to the second user device; and after the first user device preset has been applied to the first user device, causing the first user device to connect to the first conference (Paragraphs 30-31 and 39-40; user joins conference and settings automatically applied which will not be applied to a second device (i.e. unmute microphone for a leader)).
Sedar discloses storage of settings for a device and further implies first and second user devices in a conference; To further expand on the functionality Sai is provided to disclose a system that has A/V settings/parameters for a meeting/conference room, that can be stored in a database (Paragraph 21). Multiple users with user devices are utilized (Figure 2) and in response to entry by a user the parameters/settings are determined to see if they meet the required conditions (Figure 1 and Paragraph 31).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide a database with stored parameter capabilities and explicitly show utilization of multiple devices in the system of Sedar. One would have been motivated to provide the database for parameter checks in order to ensure effective and desired communications across a plurality of platforms.  
Claim 2: Sedar and Sai disclose a system of claim 1, wherein the instructions, when executed by the processor, further cause the processor to control the system to perform functions of:
receiving, from the first user a second user input requesting to modify the first user device preset or switch to a second user device preset stored in the data storage, the second user device preset defining a plurality of second conference-related functionality settings applicable to the first user device;
in response to receiving the second user input rendering a user device preset user interface; 
receiving, via the user device preset user interface, a third user input to modify the first user device preset or switch to the second user device preset; and
in response to receiving the third user input, modifying the first user device preset or switching to the second user device preset (Sedar: Paragraph 26; present a list where user can select devices for how to join Sai: Figure 6 and Paragraphs 29 and 31; allows user to switch parameters through interface when allowed).
Claim 3: Sedar and Sai disclose a system of claim 1, wherein the instructions, when executed by the processor, further cause the processor to control the system to perform a function of receiving the first user device preset from a remote device via a communication network (Sedar: Paragraph 38; communication network).
Claim 4:  Sedar and Sai disclose a system of claim 1, wherein the instructions, when executed by the processor, further cause the processor to control the device to perform functions of:
rendering, a user device preset user interface; and
receiving, via the user device preset user interface, a second user input to set up the first user device preset (Sedar: Paragraphs 16 and 31; expressed preference settings for conference and interface providing list of setting options Sai: Figure 6 and Paragraphs 29 and 31 settings interface).
Claim 6: Sedar and Sai disclose a device of claim 1, wherein the first user device preset defines at least one of:
whether a video representation is to be turned on or off; whether a video filter is to be applied or not; whether a microphone is to be turned on or off; whether a speaker is to be turned on or off; and which audio and visual devices are to be used (Sedar: Figure 4 and Paragraph 39-40; audio and video on/off Sai: Figure 1; video capability).
Claim 7: Sedar and Sai disclose a device of claim 1, wherein the first user device preset defines at least one of:
whether to join the first conference without enabling audio and video capabilities (Sedar: Paragraphs 39-40; join with no video and microphone muted); 
whether to join the first conference via a public switched telephone network (PSTN) for audio content of the first conference; and
whether to join the first conference at a designated conference location while accessing audio and video content of the first conference via the user device (Sedar: Paragraphs 39-40).
Claim 8:  Sedar and Sai disclose a device of claim 1, wherein the attribute of the first conference comprises at least one of a conference identification, conference participants, a conference type, a conference date, a conference time, a conference duration, a user identification and a user location (Sedar: Paragraph 30, calendar provides date Paragraph 39-40; user identification (i.e. leader) and location (proximity) Sai: Figure 1, Paragraph 31).
Claims 9-12 and 14-16 respectively are similar in scope to claims 1-4 and 6-8 respectively and therefore rejected under the same rationale. 
Claim 21:  Sedar and Sai disclose a device of claim 1, wherein the user device comprises the device (Sedar: Figure 5 and Paragraphs 19 and 38).
Claim 22:  Sedar and Sai disclose a device of claim 1, wherein the user device is a remote device in communication with the device via a communication network (Sedar: Figure 5 and Paragraphs 19 and 38).
Claim 23 is similar in scope to claim 21 and therefore rejected under the same rationale. 
Claim 24 is similar in scope to claim 22 and therefore rejected under the same rationale. 


Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedar et al. (“Sedar” 20160373490 A1) in view of Sai et al. (“Sai” 20120062689 A1) in further view of Vadlakonda et al. (“Vadlakonda” 20070239885 A1).

Claim 5: Sedar and Sai disclose a system of claim 1, wherein 
The data storage further stores (i) a second user device preset defining a plurality of second conference-related functionality settings applicable to the first user device, and (ii) a second conference condition defining one or more conditions or applying the second user device preset to the first user device
the instructions, when executed by the processor, further cause the processor to control the system to perform functions of:
after the first conference is over, receiving, from the first user using the first user device a second user input requesting to join a second conference, wherein a plurality of participants of the second conference includes the first user using the first user device and a third user using a third user device to participate the second conference;
in response to receiving the second user input determining, based on an attribute of the second conference that the second conference meets the second preset conference condition;
in response to determining that the second conference meets the second conference condition, automatically causing the stored second user device preset to be applied to the first user device, wherein the first user device preset is not applied to the third device; and after the second user device preset has been applied to the first user device, causing the first user device to connect to the second conference. 
(Sader: abstract, Paragraphs 31, 39-40; preset settings pertaining to a conference are provided (expressed or learned) further user roles determine settings that are applied individually); It is clear the system will allow for multiple conferences over the span of usage and each conference will dictate different settings be applied regarding if the user is a leader/presenter or not, therefore if a user is a presenter during one conference settings such as microphone on and video casting will be the applied, if at any later meeting the user is not the presenter the settings will maintain a mute and no video setting. 
(Sai: Paragraphs 27, 29 and 31; multiple themes provide stored conference parameters to be set and a capability to check if they are compatible);
It is understood that users could communicate in a plurality of meetings/conferences, however to explicitly recite an ability to join a second conference with a different communication type/parameter setting, Vadlakonda is provided. Vadlakonda discloses a first conference in full duplex mode and further allows users to enter into a sidebar (second conference) communication where PTT is utilized (Paragraph 32). The combination provides an ability to join a second conference while being able to utilize modality/setting considerations that would be checked against stored parameters found in Sai, additionally when entering a second conference the configurations could be automatically applied as Sedar teaches. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide an ability to join multiple conferences with different settings as taught by Vadlakonda. One would have been motivated to provide the functionality because it extends the operability of the system allowing a user to communicate with a plurality of people via a recommended protocol. 
Claim 13 is similar in scope to claim 5 and therefore rejected under the same rationale. 




Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because of the new grounds of rejection, additionally the amended claims have broaden the configuration requirements by including language such as user device presets.   
Incorporating Sedar captures those limitations. 






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Torvinen 20050113123 A1: [0011]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/Primary Examiner, Art Unit 2142  
5-4-2021